Citation Nr: 0703341	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for disorder manifested 
by cervical spine pain. 

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to an initial rating higher than 10 percent 
from November 1, 2001, to November 22, 2004, for degenerative 
disc disease of the lower back, and for a rating higher than 
20 percent as of November 23, 2004.  

5.  Entitlement to an initial rating higher than 10 percent 
for degenerative changes of the right knee.  

6.  Entitlement to an initial rating higher than 10 percent 
for degenerative changes of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied entitlement to 
service connection for a disorder manifested by cervical 
spine pain, sinusitis, and headaches.  The decision also 
granted service connection for low back, and right and left 
knee disabilities, each evaluated as noncompensably disabling 
from November 1, 2001.  The veteran perfected an appeal of 
the decision.  

In December 2003, the Board remanded the case to the RO for 
further development.  

In a December 2004 rating decision, the RO increased the 
disability ratings for the low back, and right and left knee 
disabilities to 10 percent effective November 1, 2001.  In 
addition, a 20 percent rating was assigned for the low back 
disability from November 23, 2004.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Consequently, as the veteran has not withdrawn the 
appeal, the issues of higher evaluations for the low back, 
right knee and left knee disabilities remain in appellate 
status.

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for right 
foot, left foot and right shoulder disabilities as well as 
for acid reflux.  During the pendency of the appeal, the RO, 
in a November 2004 rating decision granted service connection 
for right shoulder impingement syndrome, evaluated as 10 
percent disabling.  In an August 2005 rating decision, 
service connection was granted for bilateral plantar 
fasciitis and gastroesophageal reflux disease, evaluated as 
10 percent and 30 percent disabling, respectively.  The 
veteran was notified of these decisions and did not file a 
notice of disagreement.  Therefore, the issues of any higher 
evaluation for these disabilities are not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
has a cervical spine disability.  

2.  The medical evidence of record does not show the veteran 
has sinusitis.  

3.  Competent medical evidence does not indicate the 
veteran's headaches are related to her military service.

4.  From November 1, 2001, to November 22, 2004, the 
degenerative disc disease of the veteran's lumbar spine was 
manifested by pain and slight limitation of motion.

5.  Since November 23, 2004, the degenerative disc disease of 
the lumbar spine has been manifested by pain and moderate 
limitation of motion.

6.  The veteran's right knee disability is manifested by 
essentially full range of motion and no joint instability.  

7.  The veteran's left knee disability is manifested by 
essentially full range of motion and no joint instability.  


CONCLUSIONS OF LAW

1.  A disorder manifested by cervical spine pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  The schedular criteria are not met for an initial rating 
higher than 10 percent from November 1, 2001, to November 22, 
2004, for the degenerative disc disease of the lumbar spine, 
or for a rating higher than 20 percent as of November 23, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2003); 
38 C.F.R. § 4.71a, DCs 5235-5243 (2006).  

5.  The schedular criteria are not met for an initial rating 
higher than 10 percent for degenerative changes of the right 
knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71, Plate II, 4.71a, DCs 5010, 5260, 5261 (2006).

6.  The schedular criteria are not met for an initial rating 
higher than 10 percent for degenerative changes of the left 
knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71, Plate II, 4.71a, DCs 5010, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in May 
2004, after the initial adjudication of her claims in the 
November 2001 rating decision at issue.  But in Pelegrini II, 
the Court clarified that in these type situations, where the 
veteran did not receive VCAA notice until after the initial 
adjudication of her claims, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that she is not prejudiced.  
The Court more recently addressed what must occur when there 
are these type timing errors in provision of the VCAA notice, 
to avoid unduly prejudicing the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claim and sent her multiple (7) supplemental statements 
of the case (SSOC) between December 2004 and July 2006, 
following the VCAA notice compliance action.  She was 
provided every opportunity to submit evidence and argument in 
support of her claims, and to respond to the notice.  In 
August 2006, the veteran waived the 60-day response period to 
submit additional evidence.  Her representative submitted 
written argument on her behalf in December 2006.  Therefore, 
there is no prejudice to the veteran because her claims were 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both her private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the May 2004 letter stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection and increased 
rating, but she was not provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided her on these elements, the Board 
finds no prejudice to her in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claims for service connection and 
increased rating, any question about the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and reports of VA examinations.  
The veteran has not indicated she has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Service Connection Claims

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Entitlement to service connection for disorder manifested by 
cervical spine pain. 

Entitlement to service connection for sinusitis.  

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Analysis

With respect to Hickson element (1), there is no evidence of 
a cervical spine disability shown currently.  A June 2001 VA 
general medical examination resulted in a diagnosis of 
cervical spine pain; however, pain in and of itself does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (symptoms such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  In addition, a July 2004 VA 
spine examiner noted that X-rays of the cervical spine in May 
2004 were negative and suggested that the veteran's neck 
problems were more of a manifestation of her shoulders (as 
noted in the Introduction, service connection is in effect 
for impingement syndrome of both shoulders) and not true neck 
pathology.  

Likewise, the medical evidence fails to show that the veteran 
currently has sinusitis.  The evidence indicates that the 
veteran has in fact been diagnosed with allergic rhinitis and 
asthma, not sinusitis.  A May 2004 sinus examination found 
that there was no current evidence of acute or chronic nose 
or sinus disease on examination.  The diagnosis was 
"possible remote history of sinus infection."  While an 
October 2004 statement from M.A.K., PA-C noted that the 
veteran's service medical records showed that she suffered 
from clinical sinusitis in service the statement did not 
indicate that the veteran continued to suffer from the 
condition or provide a current diagnosis.  

In the absence of confirmed diagnoses of cervical spine 
disability or sinusitis, meaning medical evidence showing the 
veteran has the conditions alleged, service connection is not 
warranted.  The case law is well settled on this point. In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim).  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).

Furthermore, to the extent the veteran and her fellow 
servicemember, M.S., are attempting to provide medical 
evidence concerning the existence of the claimed 
disabilities, it is also now well established that an opinion 
of a person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, Hickson element (1) has not been met as to these 
claims.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claims of 
entitlement to service connection for a disorder manifested 
by cervical spine pain and sinusitis.  The benefits sought on 
appeal are accordingly denied since there is no reasonable 
doubt to resolve in the veteran's favor concerning this.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to service connection for headaches.

With respect to Hickson element (1), there is evidence of 
current headaches.  VA examination in October 2005 resulted 
in a diagnosis of migraines.  Hickson element (1) therefore 
has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the service medical records show that the veteran was 
seen for complaints of headaches in service; however, the 
records do not reflect a diagnosis of migraines.  
Nonetheless, the records do confirm that the veteran was seen 
for headaches in service.  

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains medical opinions that have been submitted 
by the veteran or obtained by the RO.  The record on appeal 
contains a September 2005 medical opinion from M.K., PA-C 
[Certified Physician Assistant] and June 2004 and October 
2005 VA examination reports.  M.K. opined that the veteran's 
current diagnosis of migraine was at least as likely as not 
related to her migraine headache while on active duty.  The 
June 2004 VA dental examiner opined that the veteran's 
migraine headaches were related to a temporomandibular 
disorder secondary to malocclusion while the October 2005 VA 
examiner concluded that there was no evidence that the 
migraines were present when the veteran was on active duty.  

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the veteran's migraine headaches, 
specifically whether the veteran's military service is 
implicated.  By law, the Board is obligated under 38 
U.S.C.A.. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's headaches.  Initially, 
the Board notes that M.K. is a physician's assistant and her 
September 2005 opinion was not signed by a physician as 
required by VA Adjudication Procedure Manual M-21 Part VI, § 
1.07(d) ("Manual M-21-1").  In addition, there is no 
indication that M.K. had the benefit of review of the 
veteran's entire medical record in formulating her opinion.  
The Board does note, however, that M.K. reported in an 
October 2004 statement, wherein she provided a brief summary 
of the veteran's ongoing medical problems, that she had 
reviewed the veteran's active duty military records.  
Therefore, it is possible that her September 2005 opinion was 
based on this prior review of the veteran's service records.  
Regardless, the Board finds that the June 2004 and October 
2005 VA examiners' opinions have greater probative value.  
Specifically, both VA examiners, as opposed to M.K., provided 
the rationale upon which they based their opinions that, in 
essence, the veteran's migraines were unrelated to service.  
The June 2004 VA examiner noted that physical examination 
revealed that the veteran had edge to edge class 3 
malocclusion and audible popping in the right 
temporomandibular joint region.  Based on these clinical 
findings, the VA dental examiner felt that the veteran's 
right-sided migraine headaches were related to joint problems 
secondary to occlusion.  

The October 2005 VA examiner noted that a thorough review of 
the veteran's military health records (four volumes) revealed 
only two instances in a 20 year period when she reported to 
sick call with a complaint of headaches and in neither 
instance was a diagnosis of migraine proffered.  The examiner 
commented that the veteran's in-service complaints were not 
consistent with migraine headaches and, in service, were felt 
to be associated with other circumstances (i.e., allergies 
and sinus problems).  As such, the examiner concluded that 
there was no evidence that the veteran's migraines were 
present when she was on active duty in the military.  

As noted above, neither the veteran nor her fellow 
servicemember are competent to offer a medical opinion 
attributing a disability to service.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Accordingly, the Board finds that Hickson element (3) has not 
been met in regard o this claim.  Therefore, service 
connection for headaches is denied.



Increased Rating Claims

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006).

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Entitlement to an initial rating higher than 10 percent from 
November 1, 2001, to November 22, 2004, for degenerative disc 
disease of the lower back, and for a rating higher than 20 
percent as of November 23, 2004.  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the December 2004 SSOC.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore evaluate her disability under both the former and 
current standards, keeping in mind the revised criteria may 
not be applied to any time period before the effective date 
of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006); VAOPGCPREC. 3-2000 (April 10, 2000); 
Green v. Brown, 10 Vet. App. 111, 117 (1997). 

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Under former DC 5293, a 10 percent rating is assigned for 
mild IVDS and a 20 percent evaluation is assigned for IVDS 
with recurring attacks.  A 40 percent evaluation is assigned 
for severe IVDS with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

Under the revised DC 5293 in effect from September 23, 2002 
through September 25, 2003, IVDS can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  Effective September 26, 2003, that portion 
of the rating schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case since the criteria under DC 5293 for IVDS did not 
change (although the DC has been renumbered from 5293 to 
5243).

Under former DC 5295, lumbosacral strain is rated 10 percent 
disabling when there is characteristic pain on motion and 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2002). 

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
will provide that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (2006).

Analysis

In the November 2001 rating decision at issue, the RO granted 
service connection for low back pain and initially assigned a 
noncompensable disability rating effective November 1, 2001.  
The veteran appealed for a higher initial rating.  See 
Fenderson, supra.  A VA examination was conducted on November 
23, 2004.  And in December 2004, based in part on the results 
of that evaluation, the RO recharacterized the disability as 
degenerative disc disease of the lower back and increased the 
disability rating to 10 percent with the same effective date 
as the prior rating - November 1, 2001.  The rating 
increased, even higher, to 20 percent effective November 23, 
2004.  

A.  Higher than 10 percent from November 1, 2001, to November 
22, 2004.  

On VA examination in June 2001, the veteran complained of 
constant low back pain which was worse with standing or 
sitting for any prolonged period of time.  Physical 
examination of the lumbar spine demonstrated no loss of 
lumbar lordosis.  There were no paraspinal spasms.  She had 
tenderness to palpation at the right L4-S1 regions.  Range of 
motion was 90 degrees forward flexion, 30 degrees extension, 
and 40 degrees lateral flexion in both directions.  Motor 
examination was 5/5 for both lower extremities.  Sensation 
was intact and equal bilaterally.  The diagnosis was 
mechanical low back pain.  

A June 2004 VA neurological examination indicated that the 
veteran had "normal range of motion for the back" with no 
evidence of radiculopathy.  

Based upon this evidence, the Board finds that the veteran's 
low back disability does not warrant a rating higher than 10 
percent under either the old or new criteria.  The medical 
evidence demonstrates no more than slightly limited motion in 
the veteran's lower back.  Although the June 2001 VA 
examination gave no measurement for rotation, it showed 
normal range of motion in forward flexion, extension and 
lateral flexion.  The June 2004 VA neurological examination 
likewise found normal range of motion for the back.  As such, 
the Board finds that the veteran's disability picture does 
not approximate the criteria for a higher evaluation under 
the former DC 5292.  

The Board notes that a rating under former DC 5293 [for IVDS] 
requires evidence of primarily neurological symptoms.  And, 
here, the presence of such symptoms is not supported by the 
objective medical evidence of record.  The June 2001 VA 
examination revealed that there was no weakness of the lower 
extremities or sensory deficit while the June 2004 VA 
examination specifically stated that there was no evidence of 
radiculopathy.  So absent any objectively confirmed 
neurological symptoms, rating the low back disability under 
the former DC 5293 would be inappropriate.

The Board further notes that the evidence has not shown 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position.  As such, a 
higher rating is not warranted under former DC 5295.  

Under the new criteria, a 20 percent rating requires forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The June 2001 VA 
examination showed that the veteran was able to forward flex 
the lower back to 90 degrees while the June 2004 VA 
examination revealed normal range of motion.  As indicated 
above, normal forward flexion of the lumbar spine is 90 
degrees.  Therefore, it is clear that forward flexion of the 
veteran's low back is greater than 60 degrees.  In addition, 
the combined range of motion of the lumbar spine as evidenced 
by the June 2001 VA examination (90 degrees forward flexion + 
30 degrees extension + 40 right lateral flexion + 40 left 
lateral flexion = 200 degrees) far exceeds 120 degrees.  The 
June 2001 VA examination also revealed no muscle spasm or 
loss of lumbar lordosis.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as already explained, 
no neurological symptomatology was identified.  Because there 
was no medical evidence that the veteran had any neurological 
symptoms associated with the service-connected low back 
disability, a separate rating cannot be assigned.

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  As 
explained above, both the June 2001 and June 2004 VA 
examinations revealed that the veteran had, essentially, 
normal range of motion.  Therefore, although it has no reason 
to doubt that the veteran's low back disability is productive 
of pain, the Board is unable to identify any clinical 
findings which would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  

Under these circumstances, the Board finds no basis exists 
under either the former or current criteria for the 
assignment of a schedular rating in excess of 10 percent for 
the period November 1, 2001, to November 22, 2004, for the 
veteran's service-connected low back disability.  

B.  Higher than 20 percent from November 23, 2004.  

On VA examination in November 2004, the veteran denied 
radiation of her low back pain but did state that it affected 
her ability to walk when it hurt badly.  She stated that her 
range of motion did not change with repetitive use.  She 
denied having any IVDS in the last 12 months.  

Examination of the lumbar spine revealed range of motion as 
follows: flexion to 40 degrees without pain, 50 degrees with 
pain; extension to 20 degrees without pain, 25 degrees with 
pain; lateral flexion to 15 degrees in both directions 
without pain, 20 degrees with pain; and rotation to 15 
degrees in both directions without pain, 25 degrees with 
pain.  Range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  Neurological 
examination showed no motor weakness or sensory findings.  
There were no paraspinal muscle spasms.  Gait was normal.  
The VA examiner concluded that there was no evidence of 
orthopedic or neurological dysfunction.  X-rays of the lumbar 
spine revealed mild degenerative disc disease.  

In reviewing this evidence, the Board finds that for the 
period beginning November 23, 2004, a rating higher than 20 
percent is not warranted under either the old or new 
criteria.  

With respect to the former schedular criteria, the evidence 
does not reflect severe limitation of motion in the lumbar 
spine.  Given that normal range of motion is forward flexion 
to 90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees and rotation to 30 degrees, the figures provided on 
the November 2004 VA examination show that the veteran has 
essentially half the normal range of motion.  This can not be 
considered severe.  Therefore, a higher rating is not 
warranted under former  DC 5292

At the time of the November 2004 VA examination, the veteran 
herself denied any radiation of pain or IVDS in the past 12 
months and clinical evaluation showed no motor weakness or 
sensory findings.  The VA examiner concluded that there was 
no neurological dysfunction.  As such, a rating under former 
DC 5293, which requires evidence of primarily neurological 
symptoms, would be inappropriate.  

The Board further notes that the evidence has not shown 
listing of the whole spine to the opposite side, marked 
limitation of forward bending, loss of lateral motion, or 
abnormal mobility on forced motion.  As such, a higher rating 
is not warranted under former DC 5295.  

Under the new rating criteria, a 40 percent rating can be 
assigned when forward flexion of the thoracolumbar spine is 
30 degrees or less or when there is favorable ankylosis of 
the entire thoracolumbar spine.  In this case, the November 
2004 VA examination showed that the veteran was able to 
forward flex the lower back to 40 degrees without pain and to 
50 degrees with pain.  It is clear that the spine is not 
restricted to 30 degrees or less of forward flexion.

The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to move her lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, as already explained, 
no neurological symptomatology was identified.  Because there 
was no medical evidence that the veteran had any neurological 
symptoms associated with the service-connected degenerative 
disc disease of the lumbar spine, a separate rating cannot be 
assigned.

The Board has considered whether an increased disability 
rating is warranted for the veteran's degenerative disc 
disease of the lumbar spine based on functional loss due to 
pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and the Court's holding in DeLuca.  The 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  The November 2004 
VA examiner specifically stated that range of motion of the 
lumbar spine was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  In fact, the veteran herself 
reported that range of motion did not change with repetitive 
use.  

Therefore, although it has no reason to doubt that the 
veteran's low back disability is productive of pain, the 
Board is unable to identify any clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  

Under these circumstances, the Board finds no basis exists 
under either the former or current criteria for the 
assignment of a schedular rating in excess of 20 percent for 
the period from November 23, 2004, for the veteran's service-
connected degenerative disc disease of the lumbar spine.  

Entitlement to an initial rating higher than 10 percent for 
degenerative changes of the right knee.  

Entitlement to an initial rating higher than 10 percent for 
degenerative changes of the left knee.  

Because these two increased rating claims involve similar 
disabilities and rating criteria, the Board will address them 
together.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved. When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2006). 

Under DC 5260 (limitation of flexion of the leg), a 10 
percent evaluation is warranted for flexion limited to 45 
degrees. A 20 percent evaluation is warranted for flexion 
limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2006).

Under DC 5261 (limitation of extension of the leg), a 10 
percent evaluation is warranted for extension limited to 10 
degrees.  A 20 percent evaluation is warranted for extension 
limited to 15 degrees; a 30 percent evaluation is warranted 
for extension limited to 20 degrees; a 40 percent evaluation 
is warranted for extension limited to 30 degrees; and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2006).

Under DC 5257, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2006).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2006).

Analysis

On a June 2001 VA examination, the veteran complained of 
constant bilateral knee pain which was worse with standing or 
sitting for any prolonged period of time.  Physical 
examination revealed no effusion in either knee.  Range of 
motion was 0 to 135 degrees bilaterally.  She had mild 
tenderness to palpation under the medial patellar facet 
bilaterally, but no medial lateral joint line tenderness.  
Lachman's and McMurray's signs for both knees were negative.  
There was no varus or valgus instability.  The diagnosis was 
bilateral knees with chondromalacia patella.  

VA examination in November 2004 revealed that range of motion 
of both knees was 0 to 130 degrees with positive 
patellofemoral crepitus and apprehension.  There was mild 
medial joint line tenderness, but no effusion.  The knees 
were stable ligamentously in all planes.  The examiner stated 
that there was no decreased range of motion with repetitive 
motions and that the knees were painless throughout the 
entire range of motion.  X-rays of the knees revealed mild 
degenerative changes.  The diagnosis was chondromalacia 
patella with mild medial joint arthrosis bilaterally.  

Upon review of the medical evidence of record, the Board 
finds that the veteran's right and left knee disabilities do 
not warrant initial ratings higher than 10 percent.  The June 
2001 and November 2004 VA examinations showed that range of 
motion in both knees was 0 to 135 degrees and 0 to 130 
degrees, respectively.  These measurements represent 
essentially full range of motion.  More importantly, neither 
of these figures shows flexion limited to 30 degrees or less, 
the requirement for at least a 20 percent rating under DC 
5260.  Likewise, the figures do not show extension limited to 
15 degrees or less, the requirement for at least a 20 percent 
rating under DC 5261.

The Board notes that DC 5257 is not for application as the 
2004 VA examiners indicated that the knees did not exhibit 
instability.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran higher evaluations - based on the extent 
of her pain and/or painful motion, etc.  But the November 
2004 VA examiner stated that there was no evidence of 
decreased range of motion with repetitive motions.  

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case. 

Moreover, since the veteran has essentially normal range of 
motion in her knees, she also cannot receive separate ratings 
for limitation of flexion and extension.  See VAOGPREC 9-04 
(September 17, 2004) (where VA's Office of General Counsel 
determined that flexion (a retrograde motion) in bending the 
leg and extension (a forward motion) in straightening the 
leg, while involving limitation of motion along the same 
plane, nonetheless serve different functional roles such that 
they are not duplicative or overlapping, and that separate 
ratings may be assigned for limitation of knee flexion (DC 
5260) and for limitation of knee extension (DC 5261) without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes.)

The Board also has considered whether the veteran's ratings 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question (November 1, 2001 to the present) 
because at no time have her disabilities been more than 10-
percent disabling. Fenderson, 12 Vet. App. at 125-26.

For these reasons, the claims for initial ratings higher than 
10 percent for the bilateral knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, this doctrine is not applicable in the current 
appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).




ORDER

Entitlement to service connection for a disorder manifested 
by cervical spine pain is denied.

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to an initial rating higher than 10 percent from 
November 1, 2001, to November 22, 2004, for degenerative disc 
disease of the lower back, and for a rating higher than 20 
percent as of November 23, 2004 is denied.

Entitlement to an initial rating higher than 10 percent for 
degenerative changes of the right knee is denied.

Entitlement to an initial rating higher than 10 percent for 
degenerative changes of the left knee is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


